

 
 

--------------------------------------------------------------------------------

 

STOCK REDEMPTION AGREEMENT


THIS STOCK REDEMPTION AGREEMENT (the “Agreement”) is entered into and effective
as of October 1, 2013 by and between RELIABILITY INCORPORATED, a Texas
corporation with a business address at 410 Park Avenue – 15th floor, New York,
New York 10022 (the “Company”), and GREGGORY SCHNEIDER, an individual residing
10445 Wilshire Boulevard, #1806, Los Angeles, California 90024 (the “Redeeming
Stockholder”).  The Company and the Redeeming Stockholder are sometimes referred
to collectively herein as the “Parties” and individually as a “Party”.


WHEREAS, the Company desires to acquire from the Redeeming Stockholder 1,587,500
shares (the “Shares”) of the common stock of the Company, no par value per
share, on the terms and conditions hereinafter set forth, and the Redeeming
Stockholder desires to have the Shares redeemed;


NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the Parties do hereby agree as follows:


1.            Redemption of Shares. Subject to the terms and conditions
hereinafter set forth, the Company hereby agrees to acquire from the Redeeming
Stockholder the Shares, at a price in cash equal to $23,392.00 in the aggregate
(or approximately $0.0147 per share) (the “Redemption Price”), less an amount
equal to 11.7% of the legal fees incurred by the Company in connection with the
transactions contemplated by this Agreement and the Stock Purchase Agreement by
and between the Company and Jeffrey E. Eberwein dated as of the date hereof (the
“Expense Adjustment”), and the Redeeming Stockholder agrees to sell the Shares
to the Company for such Redemption Price less the Expense Adjustment.  The
certificates reflecting the Shares will be surrendered and delivered by the
Redeeming Stockholder contemporaneously herewith, along with a duly executed
stock power with Medallion Guarantee, in exchange for the Redemption Price (less
the Expense Adjustment) which shall be paid by wire transfer of immediately
available funds contemporaneously therewith to an account or accounts designated
by the Redeeming Stockholder.


2.           Representations and Warranties of the Company.  The Company
represents and warrants to the Redeeming Stockholder as follows:


(a)           The Company has all requisite corporate power and authority to
execute and deliver this Agreement, to carry out its obligations hereunder, and
to consummate the transactions contemplated hereby.  The Company has obtained
all necessary approvals for the execution and delivery of this Agreement, the
performance of its obligations hereunder, and the consummation of the
transactions contemplated hereby.  This Agreement has been duly executed and
delivered by the Company and (assuming due execution and delivery by the
Redeeming Stockholder) constitutes the Company’s legal, valid and binding
obligation, enforceable against the Company in accordance with its terms.


(b)           The execution, delivery and performance by the Company of this
Agreement does not conflict with, violate or result in the breach of, any
agreement, instrument, order, judgment, decree, law or governmental regulation
to which the Company is a party or is subject.

 
 
 

--------------------------------------------------------------------------------

 

(c)           No governmental, administrative or other third party consents or
approvals are required by or with respect to the Company in connection with the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.


(d)           There are no actions, suits, claims, investigations or other legal
proceedings pending or, to the knowledge of the Company, threatened against or
by the Company that challenge or seek to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement.


(e)           No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Company.


3.           Representations and Warranties of the Redeeming Stockholder.  The
Redeeming Stockholder represents and warrants to the Company as follows:


(a)           The Redeeming Stockholder has all requisite power and authority to
execute and deliver this Agreement, to carry out his obligations hereunder, and
to consummate the transactions contemplated hereby. The Redeeming Stockholder
has obtained all necessary approvals for the execution and delivery of this
Agreement, the performance of his obligations hereunder, and the consummation of
the transactions contemplated hereby. This Agreement has been duly executed and
delivered by the Redeeming Stockholder and (assuming due execution and delivery
by the Company) constitutes the Redeeming Stockholder’s legal, valid and binding
obligation, enforceable against the Redeeming Stockholder in accordance with its
terms.


(b)           The Shares have been duly authorized, are validly issued, fully
paid and non-assessable, and are owned of record and beneficially by the
Redeeming Stockholder, free and clear of all liens, pledges, security interests,
charges, claims, encumbrances, agreements, options, voting trusts, proxies and
other arrangements or restrictions of any kind (the “Encumbrances”).


(c)           The execution, delivery and performance by the Redeeming
Stockholder of this Agreement do not conflict with, violate or result in the
breach of, or create any Encumbrance on the Shares pursuant to, any agreement,
instrument, order, judgment, decree, law or governmental regulation to which the
Redeeming Stockholder is a party or is subject or by which the Shares are bound.


(d)           No governmental, administrative or other third party consents or
approvals are required by or with respect to the Redeeming Stockholder in
connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.


(e)           There are no actions, suits, claims, investigations or other legal
proceedings pending or, to the knowledge of the Redeeming Stockholder,
threatened against or by the Redeeming Stockholder that challenge or seek to
prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement.

 
 
2

--------------------------------------------------------------------------------

 

(f)           No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Redeeming Stockholder.


4.           Survival. All representations and warranties contained herein shall
survive the execution and delivery of this Agreement.


5.           Indemnification.  Each Party shall indemnify the other and hold the
other Party harmless against and in respect of any and all losses, liabilities,
damages, obligations, claims, costs and expenses (including, without limitation,
reasonable attorneys’ fees) incurred by either Party resulting from any breach
of any representation, warranty, covenant or agreement made by the other Party
herein or in any instrument or document delivered by the other Party pursuant
hereto.


6.           Further Assurances. Following the date hereof, each of the Parties
hereto shall execute and deliver such additional documents, instruments,
conveyances and assurances, and take such further actions as may be reasonably
required to carry out the provisions hereof and give effect to the transactions
contemplated by this Agreement.


7.           Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder (each, a “Notice”) shall be in writing and
addressed to the Parties at the addresses set forth on the first page of this
Agreement (or to such other address that may be designated by the receiving
Party from time to time in accordance with this section). All Notices shall be
delivered by personal delivery, nationally recognized overnight courier (with
all fees pre-paid), facsimile or e-mail of a PDF document (with confirmation of
transmission) or certified or registered mail (in each case, return receipt
requested, postage prepaid). Except as otherwise provided in this Agreement, a
Notice is effective only (a) upon receipt by the receiving Party, and (b) if the
Party giving the Notice has complied with the requirements of this Section.


8.           Entire Agreement. This Agreement constitutes the sole and entire
agreement of the Parties to this Agreement with respect to the subject matter
contained herein, and supersedes all prior and contemporaneous understandings,
agreements, representations and warranties, both written and oral, with respect
to such subject matter.


9.           Successor and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the Parties hereto and their respective successors
and permitted assigns. No Party may assign any of its rights or obligations
hereunder without the prior written consent of the other Parties hereto, which
consent shall not be unreasonably withheld or delayed.


10.           Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.


11.           Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
Party hereto. No waiver by any Party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the Party so
waiving. Except as otherwise set forth in this Agreement, no failure to
exercise, or delay in exercising, any rights, remedy, power or privilege arising
from this Agreement shall operate or be construed as a waiver thereof; nor shall
any single or partial

 
 
3

--------------------------------------------------------------------------------

 

exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.


12.           Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the Parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.


13.           Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the internal laws of Texas without
giving effect to any choice or conflict of law provision or rule (whether of
Texas or any other jurisdiction) that would cause the application of laws of any
jurisdiction other than those of Texas. Any legal suit, action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby may be instituted in the federal courts of the United States or the
courts of Texas in each case located in Dallas, Texas, and each Party
irrevocably submits to the exclusive jurisdiction of such courts in any such
suit, action or proceeding. Service of process, summons, notice or other
document by mail to such Party’s address set forth herein shall be effective
service of process for any suit, action or other proceeding brought in any such
court. The Parties irrevocably and unconditionally waive any objection to the
laying of venue of any suit, action or any proceeding in such courts and
irrevocably waive and agree not to plead or claim in any such court that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.


14.           Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.


15.           Legal Counsel.  Each of the Parties hereto represents, warrants
and covenants that it has had ample opportunity to consider entering into this
Agreement and has had an opportunity to consult with counsel regarding this
Agreement prior to executing the same. The Redeeming Stockholder understands and
agrees that Kaye Cooper Kay & Rosenberg, LLP, the draftsperson of this
Agreement, has prepared this Agreement on behalf of the Company and is not
representing the Redeeming Stockholder in an individual capacity in the
negotiation and consummation of the transactions hereunder. The Parties further
agree that any rule that provides that an ambiguity within a document will be
interpreted against the Party drafting such document shall not apply.




[signature page follows]



 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


The Company:


RELIABILITY INCORPORATED




By:  /s/ Jay Gottlieb
Name:           Jay Gottlieb
Title:           President


The Redeeming Stockholder:




/s/Greggory Schneider
GREGGORY SCHNEIDER







 
5

--------------------------------------------------------------------------------

 
